Citation Nr: 0312556	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  94-16 774	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for the claimed residuals 
of a head injury.  



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1979 to November 
1980.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision by 
the RO.  

In November 2001, the Board held that the veteran had 
submitted new and material evidence to reopen his claim of 
service connection for the residuals of a head injury and 
remanded the reopened claim for additional development of the 
record.  

The Board also notes that the veteran has presented 
statements referable to a claim  of service connection for an 
innocently acquired psychiatric disorder.  This matter is 
referred back to the RO for appropriate action.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran currently is not shown to suffer from organic 
residuals or other disability due to a head injury or other 
event in service.  



CONCLUSION OF LAW

The veteran is not shown to have organic disability due to a 
head injury or other disease or injury that was incurred in 
or aggravated by service; nor may a neurological disability 
be presumed to have been incurred in service.  38 U.S.C.A. 
§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

The veteran's service medical records show that, in a January 
1979 medical history report, the veteran related that he had 
experienced frequent or severe headaches and had suffered 
from a previous head injury.  Otherwise, his service medical 
records reveal no complaints or findings of a head injury in 
service or organic residuals thereof.  

During the May 1993 hearing, the veteran's representative 
stated that, although the veteran suffered from a pre-
existing head injury, he received treatment while in service 
for nervousness.  The veteran testified that that he started 
experiencing problems when he fell off of his ship.  

The VA treatment records show treatment for complaints of 
having blackouts and alcohol abuse.  Specifically, in 1992 
the veteran reported that when he was in the Navy, he fell 
off a destroyer.  He further stated that he did not 
experience convulsions, but admitted to occasional throbbing 
headaches.  

In April and May 1992, during a VA hospitalization, the 
veteran was diagnosed as having alcohol dependence, drug 
abuse and an antisocial personality disorder.  The veteran 
also reported a history of falling off a ship while he was in 
the Navy.  

Finally, in March 2003, the veteran underwent an examination.  
He reported having a history of a head injury after falling 
off a ship in the service.  The examiner stated that the 
veteran did not suffer from any neurological symptoms and 
diagnosed him as having schizophrenia and that it was highly 
unlikely that this was secondary to trauma.


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 
2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the February 1993 Statement of 
the Case and October 1993, July 1997, July 2001, and November 
2001 Supplemental Statements of the Case, as well as the May 
2001 letter, issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Moreover, this case was remanded in November 2001 for 
additional development and the veteran underwent a VA 
examination in conjunction with this appeal.  

Likewise, the Board also notes that the veteran was sent a 
second letter setting forth the provisions of the VCAA in 
November 2001.  Although it appears that the letter was 
returned back to the RO undeliverable, the Board still finds 
that the veteran received adequate notice of the VCAA 
provisions in the May 2001 letter.  

The Board further notes that the VA examination notice was 
sent to the same address as the November 2001 letter, but was 
not returned undeliverable and the veteran attended such 
examination.  

Moreover, there is no indication that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA, is not here at 
issue.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (addressing the duties imposed by 38 
U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2002).  

Likewise, the regulations provide that for the showing of a 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  See 38 C.F.R. 
§ 3.303(b) (2002).  

The regulations further provide that a preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2002).  

Furthermore, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

Finally, in granting service connection, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).   

After carefully reviewing the evidence, the Board finds that 
service connection for organic residuals of a head injury is 
not warranted in this case.  In this regard, the veteran's 
service medical records are negative for any complaints or 
findings related to a head injury or related disability 
during service.  There is no reference in the service records 
to support the veteran's assertions that the suffered a head 
injury in a fall from a ship.  

Even though the veteran reported upon entrance into service 
that he suffered a prior head injury, the evidence does not 
show that any preexisting condition was aggravated during 
service.  

Finally, the March 2003 VA examiner opined that the veteran 
had exhibited no neurological symptoms and that it was highly 
unlikely that the demonstrated schizophrenia was secondary to 
trauma sustained in service.  

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and service connection for residuals of a head injury 
is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).  



ORDER

Service connection for the residuals of a head injury is 
denied.


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

